IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39066

STATE OF IDAHO,                                  )      2012 Unpublished Opinion No. 377
                                                 )
       Plaintiff-Respondent,                     )      Filed: February 29, 2012
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
DANIEL MARK WICKEL,                              )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Cassia
       County. Hon. Michael R. Crabtree, District Judge.

       Orders of the district court relinquishing jurisdiction and denying Rule 35 motion,
       affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Daniel Mark Wickel pled guilty to burglary. Idaho Code § 18-1401. The district court
sentenced Wickel to a unified term of ten years, with a minimum period of confinement of three
years, and retained jurisdiction. Following the period of retained jurisdiction, the district court
relinquished jurisdiction. Wickel timely filed an Idaho Criminal Rule 35 motion which the
district court denied. Wickel appeals asserting that the district court abused its discretion by
relinquishing jurisdiction and by denying his I.C.R. 35 motion.
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood,


                                                1
102 Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594,
596-97 (Ct. App. 1990).
        The record in this case shows that the district court properly considered the information
before it and determined that probation was not appropriate. We hold that Wickel has failed to
show that the district court abused its discretion, and we therefore affirm the order relinquishing
jurisdiction.
        A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including the new information submitted with Wickel’s Rule 35 motion, we conclude no
abuse of discretion has been shown.
        Therefore, the district court’s order relinquishing jurisdiction and order denying Wickel’s
Rule 35 motion are affirmed.




                                                 2